NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                  Submitted December 22, 2009
                                   Decided December 23, 2009

                                                      Before

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 09‐2773

EDWIN D. CALLIGAN,                                             Appeal from the United States District
     Petitioner‐Appellant,                                     Court for the Northern District of Indiana,
                                                               Fort Wayne Division.
       v.
                                                               No. 07 CV 320
BILL K. WILSON,
      Respondent‐Appellee.                                     Theresa L. Springmann,
                                                               Judge.

                                                     OR D E R

        A conduct‐adjustment board found Indiana inmate Edwin Calligan guilty of battery
after an altercation that he had with two prison guards.  Calligan was sanctioned with a
year of disciplinary segregation, a demotion in credit‐earning class, and the loss of 365 days’
good‐time credits.  After exhausting his administrative appeals, he petitioned for a writ of
habeas corpus in federal court under 28 U.S.C. § 2254.  The district court denied his petition
and his motion for reconsideration.  We affirm the judgment. 

      According to the conduct report, in August 2007 Officer Frank Bernacet saw Calligan
punching and kicking a fellow guard.  Bernacet tried to restrain Calligan, but Calligan
No. 09‐2773                                                                               Page 2

punched him in the face, hitting his eye and knocking him to the ground where he scraped
his arm.  When Bernacet got up, he pulled out his mace, and Calligan abandoned his protest
and let Bernacet handcuff him.  Bernacet was treated for his injuries both in‐house and then,
two days later, at an outside facility.  Calligan was subsequently charged with a Class A‐102
battery for the “serious bodily injury” that he caused Bernacet.  

        Before his hearing, Calligan requested photographs of Bernacet’s injuries and
statements from three eyewitnesses: inmates Barry Jewell, “Williams,” and “the offender
who jumped in and helped.”  The photographs were not provided because, prison officials
said, they did not turn out clearly.  They also reported that Williams was unavailable
because he had been released and that the unnamed prisoner did not exist.  They located
Jewell, however, and postponed Calligan’s hearing to arrange for his appearance.
  
        On the day of the hearing, Calligan waived Jewell’s statement and proceeded
without his other two witnesses.  In his written statement, he admitted that in the
commotion of the fight he may have punched Bernacet.  But Calligan also speculated that
this unnamed prisoner may have done so.  In addition, he argued that his charge should be
reduced to a Class B battery because Bernacet had not suffered “serious” injuries.  The
Board accepted Bernacet’s conduct report and found Calligan guilty, explaining that the
“[r]eport clearly states offender assaulted staff member.” 
    
        In the district court, Calligan asserted that the prison violated due process by failing
to locate his two other witnesses.  He sought discovery into the efforts that prison officials
had made to locate them.  He also claimed that there was insufficient evidence of serious
bodily injury to Bernacet.  The court denied both his discovery requests and his petition,
ruling that Calligan could not show that he was prejudiced by the absence of his potential
witnesses and that Bernacet’s conduct report, his bruise, and his need for outside medical
treatment two days after the incident constituted “some evidence” of serious bodily injury. 
Calligan asked for reconsideration under Rule 59(e) of the Federal Rules of Civil Procedure,
attaching evidence of the availability of his two witnesses and a photograph of Bernacet’s
injuries, and contending again that Bernacet’s injuries were not “serious” under Indiana
case law.  The court denied Calligan’s motion, and this appeal followed.
   
        On appeal Calligan reiterates his arguments that his hearing did not comport with
due process.  Calligan has a protected liberty interest in his good‐time credits and credit‐
earning class, and he may not be deprived of either without the minimum requirements of
due process.  Piggie v. McBride, 277 F.3d 922, 924 (7th Cir. 2002).  For prison disciplinary
hearings, due process requires advance written notice of the charges, a limited right to call
witnesses and produce documents, a right to be heard before an impartial decision‐maker, 
and a written statement of the evidence relied on with the reasons for the disciplinary
No. 09‐2773                                                                                Page 3

action.  See Wolff v. McDonnell, 418 U.S. 539, 564‐71 (1974).  In addition, the disciplinary
board’s decision must be supported by “some evidence.”  Superintendent, Mass. Corr. Inst. v.
Hill, 472 U.S. 445, 455 (1985). 

       Calligan first argues that insufficient evidence in the record shows that Bernacet
suffered serious bodily injury; he says Bernacet sustained only minor scrapes and bruises. 
The “some evidence” standard is a lenient one, requiring no more than “a modicum of
evidence.”  Hill, 472 U.S. at 455.  We will not reweigh the evidence underlying the Board’s
decision; we confine our inquiry to whether any reliable evidence exists to support the
decision, and, once found, we will not look to see if other record evidence suggests a
contrary conclusion.  Id. at 455‐56; Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007); Culbert
v. Young, 834 F.2d 624, 630‐31 (7th Cir. 1987).  Based on this highly deferential review, we
agree with the district court that the record contains “some evidence” of “serious” injuries. 
Under Indiana law, “serious bodily injury” includes injuries resulting in “extreme pain.”
IND. CODE § 35‐41‐1‐25(3).  The record contains some evidence that Bernacet experienced
extreme pain because he sustained a punch to the eye so hard that it immediately felled him
and caused bruises significant enough to require two rounds of medical treatment. 
Moreover, determining where the line should be drawn between the lesser and the greater
battery offense in this case is a question of state law.  The state of Indiana has the right to
determine what constitutes “serious bodily injury,” and the resolution of this matter does
not implicate the federal Constitution.  See Estelle v. McGuire, 502 U.S. 62, 67‐68 (1991);
Dellinger v. Bowen, 301 F.3d 758, 764 (7th Cir. 2002).  

        Next, Calligan argues that the Board violated his due process rights by failing to
better explain its decision.  Even if we assume that this argument is properly before us (the
prison argues that Calligan forfeited it), it fails on the merits because the Board’s written
statement is constitutionally adequate, despite its brevity.  The Board is required to state its
reasoning and the evidence that it relied on to ensure prisoners are not disciplined for
things they have not done.  See Wolff, 418 U.S. at 565; Saenz v. Young, 811 F.2d 1172, 1174 (7th
Cir. 1987).  But when the charge is straightforward, the Board need say only that it believed
the conduct report.  Saenz, 811 F.2d at 1174.  Calligan’s case was simple, involving only
limited evidence: Bernacet’s conduct report, the evidence of his injuries, and Calligan’s own
acknowledgment that he may have punched Bernacet.  The Board’s brief citation to the
conduct report adequately explains its rejection of Calligan’s defense. 

         Calligan’s third due process argument challenges prison authorities for failing to
find two of his requested witnesses.  He contends that officials lied about not being able to
identify the “unnamed prisoner” and that Williams could have been located but for an
officer’s error in using the wrong identification number for him.  Prison officials are granted
significant discretion in responding to requests for witnesses because the minimal due
No. 09‐2773                                                                                 Page 4

process protections articulated in Wolff should not impose an undue burden on prison
administrators, institutional safety, or correctional goals.  See Wolff, 418 U.S. at 566; Whitlock
v. Johnson, 153 F.3d 380, 386 (7th Cir. 1998).  But even if these witnesses could have been
easily found, Calligan gives us no reason to believe that they would likely have exonerated
him.  He merely guesses that they may have fingered someone else for the assault on
Bernacet.  In light of Bernacet’s conduct report and Calligan’s frank acknowledgment of his
potential guilt, his speculation about the possible statements of others does not establish a
constitutional violation.  See Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003). 
 
        Calligan’s failure to show the materiality of these two witnesses also resolves his
attack that the district court abused its discretion in denying his discovery request for
information about the prison officials’ efforts to locate the inmates.  The district court has
discretion to grant limited discovery in habeas‐corpus cases.  See Bracy v. Gramley, 520 U.S.
899, 904 (1997).  But because Calligan has not demonstrated “good cause”–that either
witness would likely have influenced the outcome–the district court committed no abuse in
denying his requests.  Hubanks v. Frank, 392 F.3d 926, 933 (7th Cir. 2004).

        Finally, Calligan argues that the district court abused its discretion when it denied
his motion for reconsideration.  A court may grant a Rule 59(e) motion only if the movant
presents newly discovered material evidence that was previously unavailable or establishes
that the court made a manifest error of law.  County of McHenry v. Ins. Co. of the West, 438
F.3d 813, 819 (7th Cir. 2006).  Calligan’s new evidence that the prison officials inadequately
attempted to locate his witnesses is not material because Calligan still does not show how
either witness would have helped him prove his defense.  The photograph of Bernacet’s
bruise does not vitiate the other, adequate evidence of his serious injury.  Lastly, Calligan’s
reliance on Hand v. State, 863 N.E.2d 386 (Ind. Ct. App. 2007), to argue that Bernacet’s
injuries were not serious, is also misplaced.  That case applied the reasonable‐doubt
standard to the definition of “serious” injury but did not alter the meaning of the
substantive crime, which covers injuries, like Bernacet’s, involving extreme pain.  Thus, the
court did not abuse its discretion in denying his motion. 

       We therefore AFFIRM the judgment of the district court.